REDMANN, Judge.
On remand from the supreme court for reconsideration we remand to the district court to allow defendant to present psychiatric and other evidence on the question whether plaintiff mother has any psychological disability as a result of the accident after which she continued to work for two and a half years until shortly before trial.
To reinstate the trial judge’s award would be unfair to defendant because plaintiff alleged only that she was physically injured and disabled; she did not allege that she had suffered any psychological disability or injury. Defendant had no occasion to expect and therefore to defend against a claim for psychological disability.
Remanded; costs to await outcome.